.On Application foe Rehearing.
Bermudez, C. J.
It is impossible to conceive how the appellant can justly complain of the decree herein made.
He appeals from two judgments: one homologating, as far as not opposed, an account on which he was placed for part only of his claim and which he had not seasonably opposed; and (mother which disposes of other oppositions but fails to pass, and therefore ignores the opposition filed by him after the qualified homologation.
The grounds on which he asks the reversal of the’first judgment are that he was not placed on it for his full claim and that there was no proof administered in support of the items of the amount which the eourt was asked to approve.
He should have made a timely opposition and adduced evidence to justify the allowance of his claim.
*760He has not established, in the mode required by law,"that the judgment was rendered without proof. If he could be heard to say so, his own claim, allowed in part, should be rejected.
The certificate of the judge, issued after the appeal had been obtained and perfected, does not meet the requirements of the law and cannot be considered.
The certificate of the clerk is complete. We must presume, in the absence of legal evidence to the contrary, that the district judge did not render a judgment without proof to support it. The presumption is not rebutted in this case. \
It is not for us to suggest how the appellant should have proceeded .to have established the absence of proof complained of; but it would .appear that Articles C. P. 602 and 606, which relate to statements of facts, before appeal, may have some significance on the subject.
We are at a loss to perceive how the judgment ignoring the unseasonable opposition can be reversed. The district judge had a right not to notice it, as it was not rightly in court, Besides, there is no evidence to support it, beyond the allowance on the account. The exclusion from the transcript of the bill of exception which the appellant claims to have taken to the refusal of the judge to hear evidence further, is not to be attributed to us.
Rehearing refused.